DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims

This is in response to Application filed on April 21, 2022, in which claims 1-7 and 9 are presented for examination. Claims 8 and 10 have been cancelled.


Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1 recites “commotio cortis” in line 2, which appears to be a typographical error, and should read as -- commotio cordis --.
Claim 1 recites “commotion cortis”, in line 8, which appears to be a typographical error, and should read as -- commotio cordis --.
Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Fiegener et al. (2010/0306907)[Fiegener] in view of Turner (2014/0245525).
Regarding claim 1, Fiegener teaches, a protective garment capable of preventing commotio cortis of a human cardiac system of a human body (10 is intended to prevent concussive effects on a human cardiac system, “The invention relates generally to athletic pads used to prevent injury during lacrosse or other contact sports….Specifically, the invention relates to a…sternum protector assemblies which are connected to an undershirt that may have a plurality of additional pads”, [0002], see also, [0021], [0022], [0034], figures 1 and 2, Examiner notes: “Commotio Cordis can occur when a blunt, but often relatively mild blow to the area of the chest directly over the hear occurs during a precise moment of the heart’s cycle, leading to sudden cardia arrest”, See “Position Statement on Commotio Cordis”, US Lacrosse, NPL, therefore, 10 is capable of preventing commotio cordis), comprising: a garment body (12, [0022], [0022], figures 1 and 2), embedded in the garment body, at least one multi-sectional flexible pad comprising at least three physically separate padding sections and being physically adapted to and positioned by wearing of the garment body to, specifically cover the human cardiac system at positions where the commotion cortis is likely to occur (“garment 10 includes an undershirt 12, a plurality of first pads 14A-14W, and a plurality of second pads 16A-16E.  Garment 10 may also include elbow pads 18A and 18B secured to either undershirt 12 or one of the second pads (described below).  First pads 14A-14W are soft pads disposed within undershirt 12”, [0021], “The sternum pad area includes 14F, 14G, 14H, 14L, and 14J”, [0022], figures 1 and 2, therefore, embedded in 12 are 14H, 14J and 14L which are flexible and separate padding sections that are physically adapted to and positioned by wearing of the garment body to, specifically cover the human cardiac system at positions where the commotion cortis is likely to occur, Examiner notes: “Commotio Cordis can occur when a blunt, but often relatively mild blow to the area of the chest directly over the hear occurs during a precise moment of the heart’s cycle, leading to sudden cardia arrest”, See “Position Statement on Commotio Cordis”, US Lacrosse, NPL, therefore, 14H, 14J and 14L cover the human cardiac system at positions where the commotion cortis is likely to occur), wherein at least a first of the at least three sections protects the human cardiac system from the front and is configured to overlay at least the sternum (as shown in figures 1 and 2, 14H protects the human cardiac system from the front and is configured to overlay at least the sternum, [0021], [0022]), and wherein at least a second and third of the at least two sections protects the human cardiac system from the wearer’s left side and is configured such that no contiguous portion thereof overlays the sternum (14J and 14L  each protect the human cardiac system from the wearer’s left side and is configured such that no contiguous portion thereof overlays the sternum, as shown in figures 1 and 2, [0021], [0022]).
While Fiegener discloses 14H, 14J and 14L as “soft pads disposed within undershirt 12”, [0021], Fiegener fails to teach, the at least three sections of the at least one multi-sectional pad each comprising: at least one aramid layer; at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer; and at least one shield layer.
Turner, a protective garment in which 300 may cover a portion of a user’s torso, [0033], teaches, at least one multi-sectional pad each comprising: at least one aramid layer (314 comprises 334, [0042], in which 334 is an aramid layer, “Examples of suitable polymer materials for plate components 330 include…aramid fibers, or carbon fibers, for example, into the polymer materials discussed above in order to enhance the strength and rigidity of plate components 330”, [0050], figure 8); at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer (314 comprises 313 which is multi-durometer foam, “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, [0048], 313 has a substantially similar surface area to a surface area of 334, since 313 and 334 would cover similar locations on the user, [0042]); and at least one shield layer (314 comprises 312, [0042], [0046], figure 8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the three sections of the multi-sections pad of Fiegener with at least one aramid layer; at least one multi-durometer foam layer having a substantially similar surface area to a surface area of the at least one aramid layer and at least one shield layer as taught by Turner in order to provide the user with the advantage of additional protection, since the aramid layer would “attenuate impact forces”, [0027] while the multi-durometer foam layer provides the advantage of “absorbing impact forces”, [0027], in which the multi-durometer layers absorb an impact differently which provides the user the benefit of differing absorbing properties, and a shield layer to provide “a covering”, [0042] for the pad components.
Regarding claim 9, the combined references teach, wherein the at least one shield layer is adapted to be most adjacent of the at least one aramid, at least one multi- durometer foam, and at least one shield three layers to the human cardiac system (Turner, “First material layer 311 and second material layer 312 cooperatively form an outer surface or covering for thigh cushioning components 324. That is, first material layer 311 and second material layer 312 cooperatively form a pocket or void, in which pad 313 is located”, [0042], “plate component 334 is located at an exterior of thigh cushioning component 324 (i.e., located exterior of first material layer 311)”, [0044], therefore, 312 is adapted to be most adjacent of 334, 313, and 312, to the human cardiac system, figure 8).

Claims 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Fiegener et al. (2010/0306907)[Fiegener] in view of Turner (2014/0245525) in view of Krent et al. (5,423,087)[Krent].
Regarding claim 2, the combined references teach, the at least one multi-durometer foam layer (Turner, 313, [0048], figure 8).
While Turner discloses in [0048] that “pad 313 may be formed from a polymer foam material with a varying density…Also, different pad 313…may be formed from similar materials with different densities”, the combined references fail to teach, wherein the multi-durometer foam layer comprises a high-density foam and low-density foam in combination.
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the multi-durometer foam layer comprises a high-density foam and low-density foam in combination (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17. Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved using different density foams. Typically the lower is the density of foam, the greater is the flexibility of the foam, and the greater the foam density, the greater is its rigidity.”, Col. 6 ln. 54-61, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14…Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore. 12 comprises high-density foam 34 and low-density foam 32 in combination).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the multi-durometer foam layer of the combined references comprise high-density foam and low-density foam in combination as taught by Krent; because Krent teaches that this configuration is known in the art and it would be obvious to one of ordinary skill that by making the multi-durometer foam of high-density foam and low-density foam in combination would allow for a balance of cushion for the user, here, the low density foam layer “both cushions and conforms to the body”, Col. 7 ln. 22-23 and the high density foam “distributes a point impact to a larger area of padding 10”, Col. 7 ln. 20-21.
Regarding claim 3, the combined references teach, wherein the high-density foam has a density in a range of about 12 to about thirty-two pounds per cubic foot (Krent, “Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 34 has a density in a range of 12 to about thirty-two pounds per cubic foot).
Regarding claim 4, the combined references teach, wherein the high-density foam has a density of about twenty pounds per cubic foot (Krent, “Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 34 has a density of about twenty pounds per cubic foot).
Regarding claim 5, the combined references teach, wherein the low-density foam has a density in a range of about three to about twelve pounds per cubic foot (Krent, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14…Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12…Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 30 has a density in a range of about three to about twelve pounds per cubic foot).
Regarding claim 6, the combined references teach, wherein the low-density foam has a density of about nine pounds per cubic foot (Krent, “Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot.  In operation, layer 34 distributes a point impact to a larger area of padding 10, layer 32 has high shock absorbing properties and cushions the blow, and layer 30 both cushions and conforms to the body”, Col. 7 ln. 4-23, therefore, 30 appears to have a density in a range of about nine pounds per cubic foot).
Even though Krent does not specifically disclose the durometer ratio of about nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore it would have been obvious to one having ordinary skill in the art prior to the filing date of the invention to experiment with different durometer ratios in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the durometer for the impact absorbing units involves only routine skill in the art. In re Aller, 105 USPQ 233. Here, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the durometer “of about nine-pounds per cubic foot” as claimed, in order to provide the right balance of absorbing characteristics and comfort level for the user. Additionally, Examiner notes: Krent discloses “of about 10-35 pounds per cubic foot”, in which “of about 10” may include “of about nine-pounds per cubic foot”, as claimed. 

Regarding claim 7, the combined references teach, wherein the at least one multi-durometer foam layer (Turner, 313, [0048]) configured to locate over the human cardiac system (313 of Turner as combined above is configured to locate over the human cardiac system, since 14H, 14J and 14L of Fiegener each comprise 313 of Turner as combined above, in which 14H, 14J and 14L of Fiegener are located over the human cardiac system, see Fiegener [0021], [0022], figures 1 and 2).
The combined references fail to teach, wherein the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system, and a thirty-one pound per cubic foot density foam distally from the human body.
Krent teaches, a protective garment with at least one multi-sectional flexible pad (140 with at least one 142, Abstract, Col. 13 ln. 12-23, figures 7 and 16, note: “modules 142…may have a structure like that of any one of the structures described in FIGS, 1-9, and the accompanying text”, Col. 13 ln. 19-21), the at least one multi-durometer foam layer comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17. Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved using different density foams. Typically the lower is the density of foam, the greater is the flexibility of the foam, and the greater the foam density, the greater is its rigidity.”, Col. 6 ln. 54-61, “A layer 30 of a flexible or a low density foam comprises the bottom portion of module 14”, Col. 7 ln. 4-5, “Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10…and layer 30 both cushions and conforms to the body”, Col. 7 ln. 16-23, therefore, 12 appears to comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system, Examiner notes: 30 is disclosed as being “a flexible or a low density foam”, and 30 is disclosed as “having a density of about 10-35 pounds per cubic foot”, in which it appears that 30 is at the lower range of 10-35, and therefore, it appears that 12 comprises a nine-pound per cubic foot density foam configured to position outside the human body and locate over the human cardiac system), and a thirty-one pound per cubic foot foam distally from the human body (“modules 14 are formed with varying flexibility such that the flexibility of material 11 decreases in a direction away from the surface of the body, or away from lower layer 17.  Thus, the portion of module nearest the body is most flexible, while the portion adjacent upper layer 12 is the least flexible or most rigid. In one embodiment, this difference in flexibility can be achieved using different density foams. Typically the lower is the density of foam, the greater is the flexibility of the foam, and the greater the foam density, the greater is its rigidity.”, Col. 6 ln. 54-61, “Layer 34 is formed of a more rigid or a high density foam and is the uppermost layer of module 14 closest to upper layer 12”, Col. 7 ln. 11-13, “Each of layers 30, 32 and 34 may also be formed of an open cell microporous PVC foam such as that sold under the trademark IMPLUS and having a density of about 10-35 pounds per cubic foot. In operation, layer 34 distributes a point impact to a larger area of padding 10…and layer 30 both cushions and conforms to the body”, Col. 7 ln. 16-23, therefore, 12 comprises a thirty-one pound per cubic foot foam (34) distally from 30 relative to a position of the human, Examiner notes: 34 is disclosed as being a  “a more rigid or a high density foam”, and 34 is disclosed as “having a density of about 10-35 pounds per cubic foot”, it appears that 34 is at the higher range of 10-35, and therefore, 12 comprises a thirty-one pound per cubic foot foam (34) distally from the human body).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the at least one multi-durometer foam layer of the combined references comprises a nine-pound per cubic foot density foam configured to position outside the human body and configured to locate over the human cardiac system, and a thirty-one pound per cubic foot density foam distally from the human body as taught by Krent in order to provide the at least one multi-durometer foam layer with a low density foam that “both cushions and conforms to the body”, Col. 7 ln. 22-23 and a high density foam that “distributes a point impact to a larger area of padding 10”, Col. 7 ln. 20-21.
Even though Krent does not specifically disclose the durometer nine-pounds per cubic foot as claimed, Krent does disclose “a density of about 10-35 pounds per cubic foot”. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Krent by making the durometer nine-pounds per cubic foot. Such modification would be considered a mere choice of a preferred configuration for the durometer as a matter of “obvious to try” as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp. MPEP 2144.05(ll)(b). Here, the modification would allow for the right balance of absorbing characteristics for the user. Additionally, Examiner notes: Krent discloses “of about 10-35 pounds per cubic foot”, in which “of about 10” may include “nine-pounds per cubic foot”, as claimed. 

Response to Arguments
Applicant’s arguments, filed April 21, 2022, with respect to 35 U.S.C 112(a) has been fully considered and is persuasive. The rejection of 35 U.S.C 112(a) has been withdrawn. 
Applicant’s arguments, filed April 21, 2022, regarding the rejection of claims 1-7 and 9 under 35 U.S.C 103 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “…namely that the placement of the pads in each of said references is completely unrelated to the cardiac system, and particularly to those aspects thereof that may lead to commotion cortis, but rather is specifically related to protecting the sternum (see, e.g., Fiegner, para. [0002]”, Examiner respectfully disagrees. 
Here, Fiegner discloses in [0002], “The invention relates generally to athletic pads used to prevent injury during lacrosse or other contact sports…Specifically, the invention relates to…sternum protector assemblies which are connected to an undershirt that may have a plurality of additional pads”, and discloses in [0022], “The sternum pad area includes 14F, 14G, 14H, 14L, and 14J” and discloses in [0034], “The force on the first pads is spread across all of the interconnected pads proximate the impact area and thereby reduces the force. Since the force is reduced because it is spread across a broader area, the first pads also function to absorb the impact”,  the padding sections are shown in figures 1 and 2, in which the sternum protector assemblies/sternum pad area disclosed covers the human cardiac system as claimed and is not “specifically related to protecting the sternum”, as argued by Applicant. Additionally, NPL, US Lacrosse, states “Commotio Cordis can occur when a blunt, but often relatively mild blow to the area of the chest directly over the heart occurs during a precise moment of the heart’s cycle, leading to sudden cardia arrest”, here, the claimed “positions where the commotion cortis is likely to occur”, is “the area of the chest directly over the heart”, therefore, Fiegner discloses that the padding sections 14H, 14J and 14L are sections of sternum pad area, that are positioned by wearing of the garment body to specifically cover the human cardiac system at positions where the commotion cortis is likely to occur, as claimed. Therefore, Applicant’s argument is unpersuasive.

In response to Applicant’s argument that, “Applicant respectfully submits that Fiegner makes no reference to cardiac protection or protection from commotio cortis, and thus fails to teach at least this aspect of the claimed embodiment”
Here, Fiegner discloses in [0002], “The invention relates generally to athletic pads used to prevent injury during lacrosse or other contact sports…Specifically, the invention relates to…sternum protector assemblies which are connected to an undershirt that may have a plurality of additional pads”, and discloses in [0022], “The sternum pad area includes 14F, 14G, 14H, 14L, and 14J” and discloses in [0034], “The force on the first pads is spread across all of the interconnected pads proximate the impact area and thereby reduces the force. Since the force is reduced because it is spread across a broader area, the first pads also function to absorb the impact”,  the padding sections are shown in figures 1 and 2, in which Fiegner discloses cardiac protection. Additionally, the NPL relied upon see, US Lacrosse, states “Commotio Cordis can occur when a blunt, but often relatively mild blow to the area of the chest directly over the heart occurs during a precise moment of the heart’s cycle, leading to sudden cardia arrest”, here, since commotio cortis, is “the area of the chest directly over the heart”, Fiegner discloses that the sternum protector assemblies/ sternum pad area, would provide protection from commotio cortis. Therefore, Fiegner discloses cardiac protection and protection from commotio cortis and Applicant’s argument is unpersuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILLIAN PIERORAZIO whose telephone number is (571)270-0553.  The examiner can normally be reached on M-F 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JILLIAN K PIERORAZIO/Primary Examiner, Art Unit 3732